DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 4 is cancelled.
Claims 1-3 and 5-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 6-10, filed 02/15/2022, with respect to claims 1 and 20 have been fully considered and are persuasive in view of new amendments to the claims. The rejections of claims 1 and 20 have been withdrawn. 

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 (amended) is allowed because the prior arts of record, including Hayashi et al (US PUB 20130028464) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses a device comprising: a cavity; one or more of a microphone and a speaker mounted in the cavity; a bezel covering the cavity and the one or more of the microphone and the speaker, the bezel having an outer face and an inner face, the inner face facing the cavity; linear slots through the bezel from the outer face to the inner face, the linear slots being obliquely angled relative to an upright axis of the bezel, the linear slots having a long dimension between respective first ends and respective second ends of the linear slots; linear slats separating the linear slots at the bezel and forming sides thereof. 
Hayashi, taken alone or in combination with the other said prior arts does not explicitly disclose the following limitations of amended claim 1: the sides of the linear slats sides, between the respective first ends and the respective second ends, along the long dimension of the linear slots, facing each other and having dimensions selected to promote formation of water droplets thereon of a size which overcome water surface tension and flow out of the linear slots when the bezel is exposed to one or more of mist, rain, water and humidity, a thickness of the linear slats selected to form the water droplets of the size which overcome the water surface tension and flow out of the linear slots due at least in part to inducing a capillary effect on the water droplets; and one or more recesses at the inner face of the bezel, adjacent to the linear slots, the one or more recesses to collect water from the water droplets as the water flows out of the linear slots. 

Claims 2-3 and 5-19 are allowed based on their respective dependency from claim 1.

Claim 20 is allowed for the same reason as claim 1 above because it recites similarly allowable limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654.